In a proceeding pursuant to CPLR article 78 to review the determination of the Commissioner of the New York State Department of Motor Vehicles dated September 5, 1990, which approved the recommendation of an Administrative Law Judge, made after a hearing, to suspend the petitioner’s automobile dismantler’s license for a period of 45 days, the petitioner appeals from a judgment of the Supreme Court, Queens County (Hentel, J.), entered March 15, 1991, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We cannot agree with the petitioner that the measure of punishment imposed upon it was so disproportionate to the charge sustained " ' "as to be shocking to one’s sense of *654fairness” ’ ”('Matter of Pell v Board of Educ., 34 NY2d 222, 233; see, Matter of Purdy v Kreisberg, 47 NY2d 354, 360). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.